                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MARY ANN LOVELL                                                                         PLAINTIFF


v.                                    Case No. 4:17-cv-4101


HOPE SCHOOL DISTRICT                                                                 DEFENDANT

                                             ORDER

        Before the Court is a Motion to Withdraw as Attorney of Record filed by Plaintiff’s

counsel, Sheila F. Campbell. ECF No. 16. Ms. Campbell seeks to withdraw as attorney of record

for Plaintiff. Ms. Campbell has provided Plaintiff’s contact information to the Court: 2506 West

Avenue B, Hope, Arkansas, 71801.

        Upon consideration, the Court finds that Plaintiff’s Motion to Withdraw as Attorney of

Record (ECF No. 16) should be and hereby is GRANTED. Sheila F. Campbell is relieved as

attorney of record for Plaintiff. Ms. Campbell is directed to contact the Clerk of Court should she

wish to be removed from the CM/ECF notification system for this case.

        Plaintiff shall have thirty (30) days from the entry of this order to notify the Court of new

counsel or the Court will assume that Plaintiff is proceeding pro se. The Clerk of Court is directed

to send to Plaintiff by certified mail a copy of this order along with a copy of the manual for pro

se litigants.

        IT IS SO ORDERED, this 30th day of October, 2018.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
